The South Carolina Bar has filed a petition to amend Rule 5.1 of the Rules of Professional Conduct, contained in Rule 407 of the South Carolina Appellate Court Rules, to detail the responsibilities of a supervising lawyer who elects to employ a lawyer who has been suspended from the practice of law.
We adopt the Bar's proposed amendment to Rule 5.1 of the Rules of Professional Conduct, with minor modifications. Additionally, we amend Rule 5.3 of the Rules of Professional Conduct to include similar language as in Rule 5.1.
The amendments, which are set forth in the attachment to this Order, are effective immediately.
/s/Donald W. Beatty/s/John W. Kittredge J./s/Kaye G. Hearn J./s/John Cannon Few J./s/George C. James, Jr. J.
Attachment
Rule 5.1(b), RPC, Rule 407, SCACR, is amended to provide:
**26(b) A lawyer having direct supervisory authority over another lawyer, including a suspended lawyer employed pursuant to Rule 34, RLDE, Rule 413, SCACR, shall make reasonable efforts to ensure that the other lawyer conforms to the Rules of Professional Conduct.
Comment 10 is added to Rule 5.1, RPC, Rule 407, SCACR, and provides as follows:
Under limited circumstances, a suspended lawyer may be employed by a lawyer, law firm, or any other entity providing legal services during the period of suspension. See Rule 34, RLDE, Rule 413, SCACR. In such circumstances, the supervising lawyer shall be solely responsible for the supervision of the suspended lawyer. If the suspended lawyer violates the rules allowing for employment during suspension or any other rule while under the supervision of the supervising lawyer, the supervising lawyer shall be subject to discipline.
Rule 5.3(b), RPC, Rule 407, SCACR, is amended to provide:
(b) a lawyer having direct supervisory authority over the nonlawyer, including a suspended lawyer employed pursuant to Rule 34, RLDE, Rule 413, SCACR, shall make reasonable efforts to ensure that the person's conduct is compatible with the professional obligations of the lawyer; and
Comment 3 is added to Rule 5.3, RPC, Rule 407, SCACR, and provides as follows:
Under limited circumstances, a suspended lawyer may be employed by a lawyer, law firm, or any other entity providing legal services during the period of suspension. See Rule 34, RLDE, Rule 413, SCACR. In such circumstances, the supervising lawyer shall be solely responsible for the supervision of the suspended lawyer. If the suspended lawyer violates the rules allowing for employment during suspension or any other rule while under the supervision of the supervising lawyer, the supervising lawyer shall be subject to discipline.